DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 7/7/21.
Claims 1-12,14-21 and 23 are pending and been examined on the merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/7/21 has been entered.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, 12, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) in view of Sprenger et al. (US 2013/0251844).
Regarding Claim 1:  Prieto discloses administering to infants and children a composition containing fucosylated and N-aceylated oligosaccharides [abstract; col. 2, lines 60-64].  Prieto does not disclose other types of human milk oligosaccharides in the composition. Prieto discloses that the composition is fed to infants when breastfeeding is discontinued, for supplementing with breast 
Prieto does not disclose promoting and/or inducing in a formula-fed infant infants or young children child a global microbiota in the gut that is closer to the global microbiota in the gut of an infant infants or young child children fed exclusively with human breast milk, in comparison to the global microbiota in the gut of infants or young children fed predominantly or exclusively with a conventional nutritional composition.
Prieto does not disclose wherein the global microbiota in the gut comprises a composition and/or a function of the entire microbiota in the gut.
Sprenger discloses a method of improving gut function in infants or young children by administering a nutritional composition containing fucosylated oligosaccharide and N-acetyl lactosamine [abstract; 0020; 0021; 0014].  Sprenger discloses that the composition helps to establish a natural balance of bacteria in the intestinal tracts [0086].  Sprenger discloses that the mixture is close to human breast milk [0015].  Sprenger discloses feeding the composition to infants born by cesarean section [0086].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the human milk oligosaccharides of Prieto would have improved the gut function of infants as disclosed in Sprenger.  Further, it would been obvious to feed the composition to infants born by cesarean section as in Sprenger since Prieto discloses that the composition can be fed to healthy infants and infants with specialized needs.  Infants born by cesarean can be considered healthy or they can have needs such as a weaker immune system due to the fact that they are not exposed to good bacteria in the birth canal.  Therefore the composition of Prieto would have been useful to infants born via cesarean section as well.

Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding Claims 2-5:  Prieto discloses as discussed above in claim 1.  Prieto further discloses 2’ fucosyllactose, 3’ fucosyllactose, lacto-N-tetraose, lacto-N-fucopentanoses I-V [col. 3, lines 21-39]. Regarding claim 3, since Prieto discloses 2’FL a 2’fucosyl epitope is inherently present.
Regarding Claim 6: Prieto discloses as discussed above in claim 1.  Prieto further discloses lacto-N- neotetraose [col.3, lines 34-36]. 
Regarding Claim 7: Prieto discloses as discussed above in claim 1.  Prieto further discloses 2’ fucosyllactose and lacto-N- neotetraose [col. 3, lines 21-39].
Regarding Claim 8:   Prieto discloses as discussed above in claim 1. Prieto further discloses about 130 mg/L to about 3500 mg/L (.130 g/L to 3.50 g/L) 3-Fucosyllactose [col. 4, lines 43-46]; 
Regarding the amounts of oligosaccharides one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Prieto overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. 
Regarding Claim 9:   Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the nutritional composition further comprises at least one of another oligosaccharides, a fiber, or a precursor thereof selected from the group consisting of GOS, FOS, XOS, inulin, polydextrose, sialic acid, fucose and combinations thereof.  
Sprenger further discloses GOS in combination with human milk oligosaccharides [0015; 0046; 0066]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Prieto to include the GOS prebiotic of Sprenger in the infant formula.
Regarding Claim 11:  Prieto discloses as discussed above in claim 1.  Prieto further discloses infant formula [col. 4, lines 18-22].  
Regarding Claim 12:   Prieto discloses as discussed above in claim 1.  Prieto discloses formulas for infants under one year [col. 10, lines 30-34].  Sprenger further discloses the age of infants at under 12 months [0020].
Regarding the age of infants one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Sprenger overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.
Regarding Claim 14:  Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the global microbiota in the gut comprises at least one of a relative taxonomic abundance, a diversity, an activity, or a functionality of said microbiota. 
Sprenger further discloses reestablishing the balance of the gut bacteria which is synonymous with diversity [0086].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the nutritional composition of Prieto would have balanced the gut as in Sprenger since both compositions contain beneficial oligosaccharides and Sprenger discloses composition containing the oligosaccharides as having a beneficial effect on the gut.
Regarding Claim 15:   Prieto discloses as discussed above in claim 1.  Prieto discloses wherein the promotion and/or induction comprises an up-regulation of a population of Bifidobacterium and/or a down regulation of a populations of Escherichia and/or Peptostreptococcaceae, in comparison to the global microbiota in the gut of the infant or young child fed predominantly or exclusively with the conventional nutritional composition not comprising the at least one fucosylated oligosaccharide and the at least one N-acetylated oligosaccharide of the nutritional composition.  
Sprenger further discloses stimulation of the growth (upregulation) of Bifidobacterium [0086; 0089].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the nutritional composition of Prieto would have stimulated the growth of Bifidobacterium as in Sprenger since both compositions contain beneficial oligosaccharides and Sprenger discloses composition containing the oligosaccharides as having a beneficial effect in increasing the Bifidobacterium in the gut.
Regarding Claim 17-18:  Prieto discloses as discussed above in claim 1.   However, claim 17-18 recites the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 19:  Prieto discloses as discussed above in claim 1.  Further, the Examiner notes that Applicants appear to be using their own tests for determining alpha diversity as a way of characterizing a known product in a manner not specifically reflected by the prior art of record.  The Examiner maintains that since Sprenger discloses the recited method that he results would be the same.
Regarding Claim 21:  Prieto discloses as discussed above in claim 1.  Prieto discloses feeding nutritional compositions up to one year in age as discussed above [Ex. 2-8].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Prieto overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 23:  Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the formula-fed infant or young child is an infant or a young child suffering or having suffered from gut infection and/or gut inflammation.
However, claim 23 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that .  
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) and Sprenger et al. (US 2013/0251844) as applied to claim 1 above and in further view of Rochat et al. (WO 2009/144137).
Regarding Claim 10:  Prieto discloses as discussed above in claim 1.  Prieto does not disclose wherein the composition further comprising comprises at least one probiotic in an amount of from 103 to 1012 cfu/g of the composition (dry weight).
Rochat discloses infant formula containing oligosaccharides and probiotics at 103 to 1012 cfu/g of the composition [pg. 16, lines 13-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Prieto to include probiotics at 103 to 1012 cfu/g of the composition as in Rochat in order to provide a beneficial effect of the probiotics and since the amounts in Rochat help establish gut flora [pg. 3, lines 30-36; pg. 4, lines 25-36].
Regarding Claim 16: Prieto discloses as discussed above in claim 1.  Prieto does not disclose the reduction of pathogen.
Rochat discloses reducing the amounts of pathogens [pg. 4, lines 11-13, 34-36].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of modified Prieto would have been capable of reducing pathogens as in Rochat in that the use of components such as oligosaccharides and bifidobacterium in the infant formula increase the resistance of pathogens and favors the growth of beneficial bacteria. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) and Sprenger et al. (US 2013/0251844) as applied to claim 1 above and in further view of Fitzgerald (US 2013/0266684).
Regarding Claim 20:  Prieto as modified discloses as discussed above in claim 1.  Prieto does not disclose measurable stools.
Fitzgerald discloses measurable stools [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of modified Prieto as modified would have had stools containing measurable probiotics as in Fitzgerald in that the use similar components such as oligosaccharides and bifidobacterium in the infant formula.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (US 6,146,670) and Sprenger et al. (US 2013/0251844) as applied to claim 1 above and in further view of Garcia-Rodenas et al. (US 2014/0286908).
 Regarding Claim 23:  Prieto as modified discloses as discussed above in claim 1.  Prieto does not disclose wherein the formula-fed infant or young child is an infant or a young child suffering or having suffered from gut infection and/or gut inflammation.
Garcia-Rodenas discloses a composition containing human milk oligosaccharides and that the composition helps infants with intestinal inflammation [abstract; 0003; 0011; 0078; 0082]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the method of modified Prieto as modified would have been effective in helping infants with intestinal inflammation since Garcia-Rodenas disclosing using human milk oligosaccharides for this purpose and since Prieto incorporates human milk oligosaccharides in its infant formulation and indicates it use for infants with specialized needs and since Sprenger .
Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive.
The Examiner maintains the arguments presented in the Advisory Action dated 6/28/21.
The Examiner acknowledges the Declaration dated 6/16/21
The declarant asserts that the references have been mischaracterized and have been based on hindsight reasoning.  The declarant asserts that Prieto is directed towards healthy children; that Sprenger discloses the necessary use of sialylated oligosaccharides where the claims do not call for them.
The Examiner disagrees because Prieto discloses all of the limitations of the composition. Further, Prieto does teach that those with specialized needs can benefit from the composition. Further one of ordinary skill in the art seeing Sprenger’s disclosure of human milk oligosaccharides being used to feed infants born via cesarean section it would have been obvious to also use Prieto for that purpose especially since Prieto disclosed using the formulation for specialized needs. The (e.g.) following “specialized needs” in Prieto does not limit the specialized needs to metabolic disorders. Further though Sprenger discloses sialylated oligosaccharides the claims are not limited to only the claimed oligosaccharides. Further the Examiner notes that Sprenger is not the primary reference and therefore its disclosure of sialylated oligosaccharides does not remove it from being applicable to the claims. Further, directing the nutritional composition to be fed to specific groups is an intended use of the composition or method. Including the target groups does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims. If the prior art structure is capable of performing the intended use, then it meets the claim. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Applicants assert that the other remaining references Rochat and Fitzgerald do not correct the deficiency of Prieto and Sprenger. 
The Examiner maintains that Prieto modified by Sprenger was not deficient for the reasons discussed.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793